Exhibit 10.45

Dominion Resources, Inc.

Non-Employee Directors’ Annual Compensation

As of December 31, 2014

 

Annual Retainer

  

Amount

Service as Director

   $205,000 ($77,500 cash; $127,500 stock)

Service as Audit Committee or Compensation, Governance and Nominating Committee
Chair

   $22,500

Service as Finance and Risk Oversight Committee Chair

   $15,000

Service as Lead Director

   $27,500

 

Meeting Fees

    

Board meetings

   $2,000 per meeting

Committee meetings

   $2,000 per meeting